BERANEK, Judge,
concurring specially:
I also write separately to suggest a possible solution for resolution of similar future problems. Rule of Civil Procedure 1.300(c) states that the parties may stipulate that a deposition may be taken “in any manner.” Even if trial counsel must send substitute counsel to pinch hit at this deposition, a telephone conference hookup would allow trial counsel to remain in Florida, hear the deposition as it occurs, and confer with substitute counsel privately by phone during his cross-examination of the witness. I see no reason why the telephone and various other electronic means should not be employed in conjunction with and in addition to videotaped depositions.